UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 16, 2014 SALON MEDIA GROUP, INC. (Exact name of registrant as specified in charter) Delaware 0-26395 94-3228750 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 870 Market Street, Room 528 San Francisco, CA 94102 (Address of principal executive offices) Registrant’s telephone number, including area code: (415) 645-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into A Material Definitive Agreement On April 16, 2014, Salon Media Group, Inc. (“Salon”) entered into an office lease with 132 West 31st Street Building Investors II, LLC for Salon's new corporate offices in New York City. The lease will commence approximately on July 1, 2014. Upon execution of the lease, a deposit in the form of a letter of credit of $204,387.00 was required. The term of the lease is five years with an effective base monthly rent expense of approximately $25,548, and a base year of 2014 to be utilized in allocating future excess direct expenses. Item 9.01. Financial Statements and Exhibits Exhibit No
